Powell, J.
There being evidence that, though the dog of the plaintiff was. upon the railroad track for about a minute before it was struck by the train, and was in full view of the engineer for half a mile, the engineer continued the operation of the train at full speed, without sounding any alarm or making any other effort to prevent killing the dog, the jury was authorized to find that the killing was wanton or intentional. The verdict is, therefore, not contrary to law. Columbus R. Co. v. Woolfolk, 128 Ga. 631 (58 S. E. 152, 10 L. R. A. (N. S.) 1136, 119 Am. St. R. 404). Judgment affirmed.